Montgomery, Judge.
This action was brought against Young for lot number three hundred, in the sixth district of Worth. Young, it seems, went into possession in January, 1862, by permission of Willis, who held a deed to the lot dated prior to that time.
Young built a house, in one corner of the lot, deadened a few acres, and shortly after left the land, but in about a year after re-entered under a deed from Willis to one hundred acres of the lot, the whole lot containing over four hundred acres, and remained in possession until suit brought on the 16th day of October, 1869. At the trial term Willis was made a co-defendant. The lot was wild land, never having, been occupied prior to Young’s going into possession. Plain*306tiff showed a perfect chain of title from the State to himself. The defense relied on was adverse possession under color of title for seven years. The jury found for defendants, and, on motion, the Court granted a new trial as to Willis, but refused it as to the one hundred acres held by Young. This refusal is excepted to.
The decision of this Court in 38 Georgia 442, that the statute of limitations was suspended as to realty, from the 14th day of December, 1861, to the 1st day of January, 1863, must control the case. It therefore becomes unnecessary to decide whether Young has been continuously in possession, under the evidence, from January, 1862, until the bringing of the suit, and the other questions made in the record. Conceding that he was so in possession, the time is not sufficient, under the suspension of the statute of limitations, to perfect the statutory title relied on, and the judgment of the Court below, refusing a new trial as to Young, must be reversed.